DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered, but are moot in view of the new grounds of rejection.
Applicant's remaining arguments filed 8/23/2022, regarding claims 16-20, have been fully considered, but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation to combine the prior art references is found in the references themselves and is within the knowledge generally available to one of ordinary skill in the art. Rogers teaches that it is well known in the art that implantable devices are provided with radiopaque markers which identify the device’s manufacturer and model. Rogers further teaches that these markers are valuable in emergency situations to allow a physician or other health care provider to determine whether a patient has an implanted device, and if so, the make and model of the device, and whether any special precautions may be needed in treating the patient in the emergency situation in light of the implanted device (paras. 0032-0035). Therefore, it is maintained that one of ordinary skill in the art would recognize that an additional information marker, as taught by Rogers and/or Goronkin, can be applied to the device of Ryan in order to more easily and succinctly provide a physician with a variety of information regarding the implanted medical device.
The Applicant has further not provided any evidence to support the assertion that applying an information marker, as taught by Rogers and/or Goronkin, to the device of Ryan would destroy the functionality of Ryan. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being anticipated by Ryan et al. (US Pub. No. 2009/0192591; hereinafter Ryan) in view of Rogers et al. (US Pub. No. 2012/0065503; hereinafter Rogers).
Ryan teaches the following regarding claim 1: a heart prosthesis comprising at least one information marker (34, 36) (Fig. 1; paras. 0027-0028), wherein the heart prosthesis comprises a prosthetic heart valve or an annuloplasty prosthesis (e.g., Figs. 1, 2, 4; paras. 0022-0025).  
Ryan teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite that the at least one information marker indicates one or more of a manufacturer, type, model, size, and date associated with the heart prosthesis. Rogers teaches that it is well known in the art that implantable medical devices are provided with radiopaque markers that indicate one or more of a manufacturer, type, model, size, and date (paras. 0032, 0046-0047), for the purpose of more easily allowing a health care provider to determine the type of implant that a patient has. It would have been obvious to one having ordinary skill in the art to modify the device of Ryan to comprise an information marker to indicate the implant’s manufacturer, type, model, size, and/or date, as taught by Rogers, in order to more easily allow a health care provider to determine the type of implant that a patient has. 
Ryan teaches the following regarding claim 2: the heart prosthesis of claim 1, wherein the heart prosthesis comprises a surgically implanted prosthetic heart valve (paras. 0022-0024).  
Ryan teaches the following regarding claim 3: the heart prosthesis of claim 1, wherein the heart prosthesis comprises an annuloplasty prosthesis comprising a ring or a band (14) (paras. 0022-0025).  
Ryan teaches the following regarding claim 4: the heart prosthesis of claim 1, wherein the at least one information marker is visible with fluoroscopic visualization techniques (paras. 0029, 0041).  
Ryan teaches the following regarding claim 5: the heart prosthesis of claim 1, wherein the at least one information marker comprises multiple markers (Fig. 1).  
Ryan teaches the following regarding claim 6: the heart prosthesis of claim 1, wherein the at least one information marker comprises alphanumeric characters (“C” of element 34) formed of radiopaque material (paras. 0029, 0041).  

Claims 7 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Rogers et al. (US Pub. No. 2012/0065503; hereinafter Rogers), further in view of Goronkin et al. (US Pub. No. 2008/0138289; hereinafter Goronkin).
Regarding claim 7, Ryan, as modified by Rogers, teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite that the at least one information marker is at least one of a bar code, a QR code, and a binary code. Goronkin teaches that it is well known in the art that implantable medical devices are provided with a bar code (paras. 0038-0041), for the purpose of more easily and succinctly providing a physician with information regarding the medical device. It would have been obvious to one having ordinary skill in the art to modify an information marker of Ryan and Rogers to have the form of a bar code, as taught by Goronkin, in order to more easily and succinctly provide a physician with information regarding the medical device. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of information marker for another, is generally considered to be within the level of ordinary skill in the art.
Ryan teaches the following regarding claim 16: a heart prosthesis comprising at least one information marker (34, 36) positioned on the heart prosthesis (Figs. 1, 2, 4), wherein the at least one information marker is visible with fluoroscopic visualization techniques (paras. 0029, 0041), wherein the heart prosthesis comprises a prosthetic heart valve or an annuloplasty prosthesis (Figs. 1, 2, 4; paras. 0022-0025).
Ryan teaches the limitations of the claimed invention, as described above. However, it does not explicitly recite that the at least one information marker indicates one or more of a manufacturer, type, model, size, and date associated with the heart prosthesis. Rogers teaches that it is well known in the art that implantable medical devices are provided with radiopaque markers that indicate one or more of a manufacturer, type, model, size, and date (paras. 0032, 0046-0047), for the purpose of more easily allowing a health care provider to determine the type of implant that a patient has. It would have been obvious to one having ordinary skill in the art to modify an information marker of Ryan to indicate the implant’s manufacturer, type, model, size, and/or date, as taught by Rogers, in order to more easily allow a health care provider to determine the type of implant that a patient has. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of information marker for another, is generally considered to be within the level of ordinary skill in the art.
Ryan, as modified by Rogers, does not explicitly recite that the at least one information marker is at least one of a bar code, a QR code, and a binary code. Goronkin teaches that it is well known in the art that implantable medical devices are provided with a bar code (paras. 0038-0041), for the purpose of more easily and succinctly providing a physician with information regarding the medical device. It would have been obvious to one having ordinary skill in the art to modify an information marker of Ryan and Rogers to have the form of a bar code, as taught by Goronkin, in order to more easily and succinctly provide a physician with information regarding the medical device. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of information marker for another, is generally considered to be within the level of ordinary skill in the art.
Ryan teaches the following regarding claim 17: the heart prosthesis of claim 16, wherein the heart prosthesis comprises a surgically implanted prosthetic heart valve (paras. 0022-0024).  
Ryan teaches the following regarding claim 18: the heart prosthesis of claim 16, wherein the heart prosthesis comprises an annuloplasty prosthesis comprising a ring or a band (14) (paras. 0022-0025).  
Ryan teaches the following regarding claim 19: the heart prosthesis of claim 16, wherein the at least one information marker comprises multiple markers (Fig. 1).  
Ryan teaches the following regarding claim 20: the heart prosthesis of claim 16, wherein the at least one information marker comprises alphanumeric characters (“C” of element 34) formed of radiopaque material (paras. 0029, 0041).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774